ACCEPTED
                                                                                                           01-15-00073-CV
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                       7/9/2015 9:59:26 AM
                                                                                                     CHRISTOPHER PRINE
                                                                                                                    CLERK

                                        NO.Ol-15-00073-CV


                                                                                     FILED IN
IN THE MATTER OF                                   §                 IN THE 1st
                                                                            FIRST  COURT
                                                                                COURT OF APPEALS
THE MARRIAGE OF                                    §                            HOUSTON, TEXAS
                                                   §                        7/9/2015 9:59:26 AM
CORNELIS      P. WILLIG                            §                        CHRISTOPHER A. PRINE
                                                                      OF APPEALS
AND                                                §                                Clerk
l\fARCELA     GUTIERREZ         DIAZ               §                 HOUSTON,       TEXAS


                     APPELLANT CORNELIS P. 'WILLIG'S
          MOTION FOR LEAVE OF COURT TO FILE A CORRECTED                              BRIEF

       Appellant Cornelis P. Willig hereby asks the Court to grant this Motion allowing the

Appellant to file a corrected brief in the appeal of this case so that the brief filed by the Appellant

can include the one page that was accidentally omitted and not included in the brieftha1 was filed.

                                           A. Introduction

1.     Appellant's attorney inadvertently omitted including in the brief that was timely efiled with

       the Court the inclusion of what should have been the true third page of the brief s Statement

        of Facts. Appellant's   attorney could not overcome the electronic barriers that the word

        processor used in preventing the attorney from numbering the pages of the brief from the

        beginning of the section as the Statement of Facts to the end .ofthe brief itself

2.      For that reason, Appellant's attorney took the brief to the First Court of Appeals showing the

        lack of numeration from that point in the brief to its conclusion and presented ti an assistant

        of the Court at the Intake station. The Intake Staff at the Court advised Appellant's attorney

       that it was permissible and would not harm the brief to hand number those pages since the

        attorney had not been able to have the computer do so because of reasons that to this

       moment, the attorney does not comprehend, even with the assistance of his legal secretary
     and her experience.

3.   Appellant's attorney returned to his office and started to hand number the referenced pages.

     Somehow, in the process of numbering the pages, the page that should have been page

     number 3 was separated from the other pages and was not included in the brief. Presently

     numbered as page 3 is what should have been, if the numeration would have been properLy

     done, page 4. Page 3 was omitted from the numeration, not included in the brief when filed,

     and the remaining subsequent pages of the brief all reflect being one page off from what

     should have been the proper page number if page 3 would have been included in the

     contents.

4.   The filed brief does not include the contents of page 3 at the present time and all subsequent

     pages reflect a page number that is one page off from the contents of the brief as written. The

     contents of that page are of importance to the concepts that were presented in the brief and

     there is now a gap in the presentation of the concepts in the Statement of Facts because of

     the omission of page 3.

4.   Appellant's attorney was extremely careful in consolidating the brief and took much care in

     attempting to insure that a mistake such as this would not happen. Somehow, for some

     reason or act that Appellant's attorney is not aware of, the error occurred, for which error

     Appellant's attorney apologizes to the Court.

                                          B. Prayer

6.   For these reasons, Appellant asks the leave of the Court requesting that the Court grant

     Appellant the filing of the brief as a corrected brief, this time fully including in the filed

     document the missing page 3 and the full content that should have been correctly flied with


                                                2
        the Court originally. Appellant also requests that the Court permit Appellant to make a

        correction in the repagination of the brief to correctly reflect the true location of the complete

        contents of the brief once page 3 is included.

                                                         Respectfully Submitted,
                                                           ~""\-
                                                              ~ P eJl.-.-J}
                                                         Andres P. Chaumont
                                                         State Bar No.: 15779400
                                                         834 Fleetwood Place
                                                         Houston" Texas 77079
                                                         Tel: (281) 493-3999
                                                         Fax: (281) 493-3993
                                                         Email: anchlaw88@gmail.com
                                                         Attorney for Appellant

                                    CERTIFICATE OF SERVICE

        I certify that a copy of Appellant's Motion for Leave of Court to File a Corrected Brief was

served on Appellee's counsel of record, Mr. Michael Busby, 2909 Hillcroft, Suite 350, Houston,

Texas    77057; Fax: 713-974-1181 by telephonic documenttransfer           to said fax number on July 9,

2015.
                                                          JJLc......p.~
                                                         Andres P_Chaumont
                                                         Attorney for Appellant